DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed an RCE with a new TDS after an Allowance.
The reasons for allowance are identical to the notice of Allowance dated 04/12/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1, 15 and 21.

A search of the prior art did not sure the claimed invention. The closest prior art as exemplified by Lee teaches generic Formula 1-2 



    PNG
    media_image1.png
    188
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    414
    media_image2.png
    Greyscale

A specific example of Formula 1-2 is found in Formula 1-73’ (page 14):

    PNG
    media_image3.png
    292
    389
    media_image3.png
    Greyscale




which reads on applicants ’Formula 1, as discussed in the previous non-final office action, but not in the emission layer as required by independent claim 1 or the hole injection layer as required by independent claim 21.
	Independent claim 15 requires a single Formula 1 in the hole transporting layer while Lee requires two different variants of Formula 1-2 which is out of scope.
	Lee fails to teach, suggest or offer guidance that would render obvious modification to emissive, hole injection  or hole transport layers to arrive at the limitations of independent claims 1, 15 or 21.
Claims 1-12,14-15,19 and 21 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786